Case 4:20-cv-00453 Document 7 Filed on 02/17/20 in TXSD Page 1 of 1

Southern District of Texas - Houston Division, Texas PRIORITY SERVICE
515 RUSK ST HOUSTON TX 77002

CASE #: 4:20-CV-00453

ABS-CBN CORPORATION, ABS-CBN FILM PRODUCTIONS, INC. D/B/A STAR CINEMA, AND ABS-CBN
INTERNATIONAL

Plaintiff
vs
ALBERTO ACE MAYOL ALFARO A/K/A ACE ALFARO

Defendant
AFFIDAVIT OF SERVICE

I, PARNELL SPEED, make statement to the fact;

That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 02/13/20 10:01 am, instructing for same to be delivered upon ALFARO,
ALBERTO ACE MAYOL AKA ACE ALFARO.

That I delivered to: ALFARO, ALBERTO ACE MAYOL AKA ACE ALFARO.

the following : SUMMONS IN A CIVIL ACTION; PLAINTIFF'S ORIGINAL COMPLAINT;
CIVIL COVER SHEET; PLAINTIFF'S DISCLOSURE STATEMENT; ORDER FOR
CONFRENCE AND DISCLOSURE OF INTERESTED PARTIES; JUDGE BENNETT'S
COURT PROCEDURES AND PRACTICES

at this address : 9906 PAPYRUS RUSH COURT
Conroe, Montgomery County, TX 77385

Manner of Delivery : By PERSONALLY delivering the document(s) to the person above.

Delivered on : Saturday FEB 15, 2020 9:10 am

My name is PARNELL SPEED, my date of birth is DEC 11th, 1972,-and my address is PCP
Spring, 14405 Walters Rd #1020, Houston TX 77014, and U.S.A. I declare under
penalty of perjury that the foregoing is true and correct,

Executed in Harris County, State of Texas, on the day of

feeeuney , 20L0. ew 5
( —F Hint AL . V
PARNELL YS

L SPEED S, 2748 Declarant
TX Certification#: PSC-16022 Exp. 11/30/2020

 

 

 

 

 

 

 

 

Service Fee: 105.00 PCP Inv#: 020200233
TTI Semess eee: "S00. So" saves naozoze7s
AX02A20202874 Mileage Fee: .00
tomcat Abbott, Steven M.

eaffidavits@pcpusa.net RETURN TO CLIENT
